DETAILED CORRESPONDENCE
Claims 22-41 are pending, with Claims 27 and 30-37 previously withdrawn, and Claims 1-21 previously canceled. 

Response to Arguments
Applicant argues the 103 rejection, on page 6, lines 6-17, in view of Uber et al., (US 2014/0249410) in view of Bateman et al., (US 2006/0072868), stating that the prior art Bateman allegedly doesn’t teach “a plunger analogous to the syringe system of Uber”, but rather, teaches a pressure sensor “to determine a liquid level, or… to determine pressure within a tank”.  Applicant’s argument has been fully considered, and the examiner respectfully disagrees.
Uber teaches an elastomeric plunger ([0027] wherein the material can be a variety of elastomeric polymers). The modification of Uber in view of Bateman relies on Bateman’s pressure sensor (10) which is comprised of a diaphragm (44) attached to a printed circuit board (30); Bateman’s (10) has the same function of the plunger (420) of Uber, in that (10) travels a preselected distance (as the plunger (420) of Uber in the syringe body (405) of Uber does), against a positive pressure being applied to the diaphragm (Bateman [0024], wherein the diaphragm (44) travels down a preselected distance as positive pressure is applied to an outside surface of (44)). Hence the plunger (420) in Uber travels a preselected distance within (405) against a positive pressure (the liquid within the reservoir of (405)) being applied onto the elastomeric plunger (420) face. Therefore, Bateman’s pressure sensor (10) functions similarly to Uber’s plunger (420). See rejections below.
Applicant argues the 103 rejection, on page 7 line 1 to page 8 line 9, in view of Uber et al., (US 2014/0249410) in view of Bateman et al., (US 2006/0072868), stating that the prior art Bateman allegedly doesn’t teach “the at least one printed circuit board including at least one of a via and a recess and at least a portion of the elastomeric plunger being disposed within the at least one of the via and/or the recess”. Applicant’s argument has been fully considered, and the examiner respectfully disagrees.
As argued above, Bateman teaches a pressure sensor (10) which is a diaphragm (44) attached to a printed circuit board (30). Bateman’s (10) has the same function of the plunger (420) of Uber, in that (10) travels a preselected distance (as the plunger (420) of Uber in the syringe body (405) of Uber does), against a positive pressure being applied to the diaphragm (Bateman [0024], wherein the diaphragm (44) travels down a preselected distance as positive pressure is applied to an outside surface of (44)). Hence the plunger (420) in Uber travels a preselected distance within (405) against a positive pressure (the liquid within the reservoir of (405)) being applied onto the elastomeric plunger (420) face. Therefore, Bateman’s pressure sensor (10) functions similarly to Uber’s plunger (420), and Bateman modifies Uber to teach a printed circuit board including vias as part of the Bateman’s (plunger) pressure sensor (10). See rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 22, 28-29, 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Uber et al., (US 2014/0249410) in view of Bateman et al., (US 2006/0072868).
Regarding Claim 22, Uber teaches a plunger assembly (Fig. 1A, (100) and Fig. 4, (400)) configured for slidable advancement through a reservoir (seen in Fig. 4, within (405) where the liquid (410) is being held) of a vessel (Fig. 4, (405)) containing a material (Fig. 4, (410)) to be administered, the plunger assembly (400) comprising:
a plunger rod (Fig. 4, (415)) having a distal end configured to be inserted into the reservoir (as seen in Fig. 4, where (415) is within the space inside (405));
an elastomeric plunger (Fig. 4, the plunger is (420); further in [0027] its taught that the plungers of Uber are made of thermoplastic elastomer) extending from the distal end of the plunger rod (415) and configured to sealingly engage a sidewall of the reservoir (as seen in Fig. 4, where (420) sealingly engages with the inner walls of (405) at its proximal end); and 
at least a portion of the elastomeric plunger (420) being disposed within the at least one of the via and/or the recess (Fig. 4, wherein the plunger recess (425) has a portion of the elastomeric plunger (420)’s circuit (435) disposed within it).
While Uber teaches a circuit embedded within the elastomeric plunger (Fig. 4, (435) and [0062] wherein the circuit (435) and its components (430) are secured within the plunger (420)), Uber is silent to at least one printed circuit board embedded within the elastomeric plunger, the at least one printed circuit board including at least one of a via and a recess; and at 
In related prior art, Bateman teaches a plunger (Bateman Figs 2 and 4, (10)) having at least one printed circuit board (Bateman Fig. 2, (30)) embedded within the plunger (Bateman (10)), the at least one printed circuit board (Bateman (30)) including at least one of a via (Bateman Fig. 2, annotated below, and Fig. 4, annotated below, wherein a via (22*) is included on the circuit board (30)) and a recess; and at least one electronic component (Bateman Fig. 4, (14, 16, 18, 46)) electrically connected with the at least one printed circuit board (Bateman [0023] and Figs 2 and 4, wherein the electronic components (14, 16, 18, 46) are mounted on the printed circuit board).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the embedded elastomeric plunger circuit of Uber, such that a printed circuit board upon which at least one electronic component is mounted, as taught by Bateman, for the motivation of allowing the electronic components mounted on the circuit board to provide feedback from pressures experienced by the elastomeric plunger in real time (Bateman [0030)). 

Regarding Claim 28, Uber in view of Bateman teaches the modified plunger assembly of claim 22, wherein the at least one electronic component (Bateman Fig. 2, (14, 16, 18, 46)) is embedded within the elastomeric plunger (wherein in the modified plunger assembly, the circuit board and the respective electronic component arrangement thereon as taught by Bateman, would be applied to the components of Uber, as well as being within the elastomeric plunger, as taught by Uber).

Regarding Claim 29, Uber in view of Bateman teaches the modified plunger assembly of claim 22, comprising the vessel (Uber Fig. 1A, wherein the (syringe) vessel (100) works with the plunger assembly seen therein at (120, 110). The same would apply to the embodiment of Uber Fig. 4, thus the plunger assembly comprises the vessel).

Regarding Claim 38, Uber in view of Bateman teaches the modified elastomeric plunger of claim 22, wherein the at least one electronic component (Bateman Fig. 4, (14, 16, 18, 46)) comprises at least one of a processor (Bateman [0023] including a processor (24), and Fig. 2 illustrating (24)), a sensor (Bateman Fig. 2, (10)), a signal conditioning circuit (Bateman [0023] wherein the processor (24) conditions ‘received output signals’ and provides a pressure measurement signal (28) after thus being conditioned), a receiver (Bateman Fig. 2, (16, 18) being receivers), and/or a transmitter (Bateman Fig. 2, (14) being a transmitter).

Regarding Claim 39, Uber in view of Bateman teaches the modified elastomeric plunger of claim 22, wherein the at least one electronic component (Bateman Fig. 4, (14, 16, 18, 46)) is mounted on the at least one printed circuit board (Bateman Fig. 2, (30)).

Regarding Claim 41, Uber in view of Bateman teaches the modified elastomeric plunger of claim 22, and teaches the at least one of the via and/or the recess (Uber Fig. 4, wherein the plunger recess (425) has a portion of the elastomeric plunger (420)’s circuit (435) disposed within it). 

In related prior art, Bateman teaches an embodiment of the plunger of Bateman (10), having a barrier (Bateman Fig. 5, (32)) wherein there are multiple vias (Bateman Fig. 5, (14A)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the embedded elastomeric plunger circuit of Uber and Bateman, such that the printed circuit board includes a plunger-like barrier (32) has multiple vias (14A), as taught by Bateman, for the motivation of having a backup second transmitter (Bateman [0024)) to increase efficiency of the printed circuit board.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Uber et al., (US 2014/0249410) in view of Bateman et al., (US 2006/0072868), as applied to Claim 22 above, and further in view of Knight (US 2008/0106388).
Regarding Claim 40, Uber in view of Bateman teaches the modified elastomeric plunger of claim 22.
Uber and Bateman teach a circuit board, but don’t explicitly teach wherein at least one printed circuit board is disk shaped.
In related prior art, Knight teaches a plunger assembly for an injection device, having a plunger (Knight Fig. 6, (100, 150, 15)) including a disk-shaped circuit board (Knight Fig. 1 and Fig. 6, (110), further taught in [0026] as including a circuit, memory, and antenna as part of an integrated circuit). 
.

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 23, while Uber in view of Bateman teaches the modified plunger assembly of claim 22, but does not explicitly teach wherein the at least one printed circuit board comprises a plurality of printed circuit boards spaced apart by spacers. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 24-25 depend upon Claim 23, therefore are potentially allowable.

Regarding Claim 26, while Uber in view of Bateman teaches the modified plunger assembly of claim 22, but does not explicitly teach wherein the at least one printed circuit board comprises a plurality of stacked printed circuit boards. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783